. FILED
CHARLOTTE Nc
UNITED STATES DISTRICT COURT FOR THE ,

WESTERN DISTRICT OF NORTH CAROLINA MAR 202019

 

 

 

ASHEVILLE DIVISION US DISTRICT
. WESTERN DISTRICT OF No

) DOCKET NO. 1:19CR24-MR =\WCM
UNITED STATES OF AMERICA ) | :

) BILL OF INDICTMENT |

v.
) Violations:
KEITH ERIC SAUNDERS ) 18 U.S.C. § 2251(a)
) 18 U.S.C. § 2252.A(a)(5)(B)
) .
THE GRAND JURY CHARGES:
COUNT ONE

On or about February 12, 2018, in Transylvania County, within the Western

District of North Carolina and elsewhere,

KEITH ERIC SAUNDERS

‘did employ, use, persuade, induce, entice, and coerce a minor to engage in sexually

explicit conduct for the purpose of producing a visual depiction of such conduct,
which visual depiction was produced using materials that had been mailed, shipped,
and transported in interstate and foreign commerce, and KEITH ERIC
SAUNDERS knew such visual depiction would be transported and transmitted using
any means and facility of interstate and foreign commerce, and did attempt to do so,

All in violation of Title 18, United States Code, Section 2251 (a).

1

Case 1:19-cr-00024-MR-WCM Document1 Filed 03/20/19 Page 1 of 3

 

me ee ce sree ee

 

Fone eee ee

 
COUNT TWO
On or about February 12, 2018, in Transylvania County, within the Western
_ District of North Carolina and elsewhere,
KEITH ERIC SAUNDERS

knowingly possessed and accessed with intent to view any material that contained
an image of child pornography, as defined in Title 18, United States Code, Section
295 6(8)(A), and that has been mailed, and shipped and transported using any means 7
and facility of interstate and foreign commerce and in and affecting interstate and
foreign commerce by any means, including by computer, and that was produced
using materials that have been mailed, and shipped and transported in and affecting

interstate and foreign commerce by any means, including by computer.

All in violation of Title 18, United States Code, Section 2252A(a)(5)(B).

 

we ote en pee tee : : -
eT Pec gic ne Be a ey a a ee tag Conte peje HURT SUT Loar ee a, 7

2 1

Case 1:19-cr-00024-MR-WCM Document 1 Filed 03/20/19 Page 2 of 3

 
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of 18 U.S.C. § 2253 and 21 U.S.C. § 853. The
following property is subject to forfeiture i in accordance with 18 U.S.C. § 2253 and
21 U.S.C. § 853:

a. Any visual depiction or book, magazine, periodical, film, videotape, or
other matter which contains any such depiction, which was produced,
transported, mailed, shipped, or received during the violations set forth i in
this bill of indictment;

_b. Any property, real or personal, constituting or traceable to gross profits
or other proceeds obtained from proceeds of the violations;

c, Any property, real or-personal, used or intended to be used to commit or
promote the violations; and

d. If, as set forth in 21 U.S.C. § 853(p), any property described in (a), (b), or
(c) cannot be located upon the exercise of due diligence, has been
transferred or sold to, or deposited with, a third party, has been placed

beyond the jurisdiction of the court, has been substantially diminished in ~

value, or has been commingled with other property which cannot be
divided without difficulty, all other property of the defendant/s to the
extent of the value of the property described in (a), (b) and (c).

The Grand Jury finds probable cause that the following property was seized
during the course of the investigation of the offenses herein is subject to forfeiture
on one or more of the grounds stated above:

1. A Samsung Galaxy-S7 Cell Phone.

R.ANDREWMURRAY . => A TRUE BILL: |
UNITED STATES ATTORNEY oe

| } |

. GRAND JURY FOREPEKSUN

 

AVEDA. THORNELOE .

ASSISTANT UNITED STATES ATTORNEY

Case 1:19-cr-00024-MR-WCM Document 1 Filed 03/20/19 Page 3 of 3

 

 

 
